               Case 1:20-cv-10600-LTS-KHP Document 17
                                                   15 Filed 04/13/21
                                                            04/12/21 Page 1 of 3




                                                                                              04/13/2021

JAMES E. JOHNSON                             THE CITY OF NEW YORK                                       William G. Rives
Corporation Counsel                                                                      Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Cell: (646) 581-8031
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007




                                                                     April 12, 2021

       VIA ECF
       Hon. Katherine H. Parker
       Daniel Patrick Moynihan United States Courthouse
       United States Courthouse
       500 Pearl Street
       New York, NY 10007

                      Re:     J.M.-U. obo P.U., v. N.Y.C. Dep’t of Educ., 20-cv-10600 (LTS)(KHP)

       Dear Judge Parker:

               I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
       Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
       fees, costs and expenses for legal work on an administrative hearing under the Individuals with
       Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”), as well as for this action.

               I write to respectfully request a 90-day stay of this action (including defendant’s June 2
       deadline to respond to the complaint) pending Plaintiff’s counsel’s provision to Defendant of
       relevant attorney billing records, and to respectfully request that Plaintiff be directed to provide
       those records no later than April 23, 2021. Plaintiff does not agree to the stay. Counsel has
       failed to provide the records some four months after bringing this action, for legal work
       performed more than three years ago. These cases have been assigned in my office, but cannot
       be prepared for settlement discussions without the ability to review the billing records together
       with the underlying administrative record.

              Unfortunately, it has historically been very difficult to obtain billing records from the
       Roller Firm in these fees-only actions in federal court. In September and October of 2020, due
       to long delays by Plaintiff’s counsel across many cases, seven Judges of the Southern District
       imposed 90-day stays, and ordered the Roller Firm to provide relevant attorney billing records
       within a week’s time. See Order dated October 1, 2020 from Judge Crotty in I.O. obo G.O. v.
       N.Y.C. Dep’t of Educ., 20-cv-5061(PAC)(SN)(ECF 8); Order dated September 28, 2020 from
       Judge Engelmayer in J.S. obo M.S. v. NYC DOC, 20-cv-2105 (PAE)(JLC) (ECF 10); Order dated
       September 25, 2020, from Judge Failla in F.S. obo D.M. v. NYC DOE, 20-cv-4538 (KPF)(OTW)
       (ECF 9); Order dated September 24, 2020, from Judge Koeltl in J.J. obo J.J. v. N.Y.C. Dept. of
       Case 1:20-cv-10600-LTS-KHP Document 17
                                           15 Filed 04/13/21
                                                    04/12/21 Page 2 of 3




Educ., 20-cv-05214 (JGK)(SDA)(ECF No. 7); Order dated September 24, 2020, from Judge
McMahon in D. v. DOE, 20-cv-00694 (CM) (ECF No. 14); order dated September 11, 2020,
from Judge Failla in D. v. DOE, 20-cv-2238 (KPF)(GWG) (ECF No. 14); and Order dated
September 11, 2020, from Judge Woods in T. v. DOE, 20-cv-3816 (GHW)(RWL) (ECF No. 13)
(granting request in part).

         By way of background, the overwhelming majority of fee claims following IDEA
administrative proceedings are resolved amicably between plaintiff’s counsel and the DOE
obviating a federal action. Of the small portion of fee claims that do not resolve through
settlement directly with DOE, once a federal action is filed they are routinely settled without
further litigation following negotiations between plaintiff’s counsel and the New York City Law
Department (with final approval by the New York City Comptroller). A very small fraction of
these federal filings go to motion practice.

       This case, and many others filed by the Roller firm, are outliers in that Plaintiff’s counsel
never sought to reach a resolution with the DOE or the Law Department before filing this suit.
Notwithstanding, my office has successfully negotiated settlements in all but one of the many
dozens of similar fees-only actions filed over the past several years by the Roller Firm.

        After obtaining prevailing party status on December 16, 2017, the complaint was filed on
December 15, 2020. On March 8, 2021, Defendant filed a request for an extension of time to
answer (ECF No. 8), with the Plaintiff’s consent, so that the parties could engage in settlement
negotiations. The Court granted that request on March 8, 2021 (ECF No. 10). Unfortunately,
Plaintiff has not provided relevant billing records, despite Defendant’s repeated requests for
them.

        We do not understand Plaintiff’s delay. The records at issue should be easy to produce as
they are required to be prepared contemporaneously with the work plaintiff’s counsel purports to
have performed in the underlying proceeding. Indeed, on September 11, 2020, Judge Woods
granted, in-part, the City’s motion for a stay after a conference during which Ms. Roller agreed
to produce billing records by a date certain, but did not. As Judge Woods appears to have
recognized, it is unclear why counsel is delaying in providing the attorney billing records:

       As a brief aside for counsel for plaintiff [Ms. Roller], if you are running these
       cases, the underlying hearings, if you’re keeping contemporaneous time records
       as you go while litigating the case, the process of presenting the records shouldn’t
       be much more than pressing “print.” What’s the impediment here? The obligation
       is to create and maintain contemporaneous time records, which would be what
       you would be presenting to the Court. I expect, if you were to be litigating this in
       front of me, you would not be recreating your time records or reconstructing
       them. Instead, you would be printing out the contemporaneous time records,
       meaning records that you had made at the time of the representation. So it’s not
       really clear to me why it would be that there is a time lag involved in the
       presentation of these records if indeed you are, as you are supposed to when you
       present motions to the Court, presenting contemporaneous time records.

See 20-cv-3816 (GHW)(RWL) transcript 9/11/20 (emphasis added) excerpt annexed hereto.

                                                 2
       Case 1:20-cv-10600-LTS-KHP Document 17
                                           15 Filed 04/13/21
                                                    04/12/21 Page 3 of 3




        Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiff’s counsel be directed to provide
attorney billing records no later than April 23, 2021.

       Thank you for considering these requests.

                                                     Respectfully submitted,

                                                            /s/
                                                     William G. Rives
                                                     Assistant Corporation Counsel
cc:    Irina Roller, Esq. (via ECF)




        Defendant's applications are GRANTED. All
        discovery deadlines shall be stayed for 90 days.
        Plaintiff is hereby ordered to provide Defendant
        with attorney billing records by 5:00 p.m. on April
        23, 2021. The parties are directed to provide the
        Court with a status letter in 90 days.




                                           4/13/2021




                                                 3
